Case 1:20-cv-00589-JPH-DLP Document 18 Filed 01/28/21 Page 1 of 6 PageID #: 98




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ANGELITO MERCADO,                                      )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )        No. 1:20-cv-00589-JPH-DLP
                                                       )
SOUTHERLAND,                                           )
TEMPLE,                                                )
WEST,                                                  )
                                                       )
                              Defendants.              )


  ORDER GRANTING UNOPPOSED MOTION FOR SUMMARY JUDGMENT AND
              DIRECTING ENTRY OF FINAL JUDGMENT

       Plaintiff Angelito Mercado is an inmate at Bartholomew County Jail ("the Jail"). The

plaintiff seeks relief pursuant to the Fourth and Fourteenth Amendment based on his allegation

that he was subjected to a strip search without justification and his policy claim that strip searches

were a widespread practice for all inmates coming into the Jail.

       The defendants seek summary judgment on the basis that Mr. Mercado failed to exhaust

his available administrative remedies before bringing this lawsuit as required by the Prison

Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a). For the reasons discussed below, the

defendants' motion, dkt. [11], is granted, and this action must be dismissed.

                                           I. Legal Standards
       Summary judgment should be granted "if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine only if a reasonable jury could find

for the non-moving party. Id. If no reasonable jury could find for the non-moving party, then there

                                                   1
Case 1:20-cv-00589-JPH-DLP Document 18 Filed 01/28/21 Page 2 of 6 PageID #: 99




is no "genuine" dispute. Scott v. Harris, 550 U.S. 372, 380 (2007). The Court views the facts in

the light most favorable to the non-moving party, and all reasonable inferences are drawn in the

non-movant's favor. Ault v. Speicher, 634 F.3d 942, 945 (7th Cir. 2011).

       On a motion for summary judgment, "[t]he applicable substantive law will dictate which

facts are material." National Soffit & Escutcheons, Inc., v. Superior Sys., Inc., 98 F.3d 262, 265

(7th Cir. 1996) (citing Anderson, 477 U.S. at 248). The substantive law applicable to this motion

for summary judgment is the PLRA, which requires that a prisoner exhaust available

administrative remedies before bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a);

see Porter v. Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's exhaustion requirement applies

to all inmate suits about prison life, whether they involve general circumstances or particular

episodes, and whether they allege excessive force or some other wrong." Porter, 534 U.S. at 532

(citation omitted).

       "Proper exhaustion demands compliance with an agency's deadlines and other critical

procedural rules because no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings." Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

(footnote omitted); see also Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2004) ("In order to

properly exhaust, a prisoner must submit inmate complaints and appeals 'in the place, and at the

time, the prison's administrative rules require.'") (quoting Pozo v. McCaughtry, 286 F.3d 1022,

1025 (7th Cir. 2002)). "In order to exhaust administrative remedies, a prisoner must take all steps

prescribed by the prison's grievance system." Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004).

       An inmate may not satisfy the PLRA's exhaustion requirement by exhausting

administrative remedies after filing suit. See id. ("Ford's real problem . . . is timing. Section

1997e(a) says that exhaustion must precede litigation. 'No action shall be brought' until exhaustion



                                                 2
Case 1:20-cv-00589-JPH-DLP Document 18 Filed 01/28/21 Page 3 of 6 PageID #: 100




 has been completed . . . . And these rules routinely are enforced . . . by dismissing a suit that begins

 too soon, even if the plaintiff exhausts his administrative remedies while the litigation is pending

 . . . .") (internal citations omitted).

         As the movants, the defendants bear the burden of establishing that the administrative

 remedies upon which they rely were available to the plaintiff. See Thomas v. Reese, 787 F.3d 845,

 847 (7th Cir. 2015) ("Because exhaustion is an affirmative defense, the defendants must establish

 that an administrative remedy was available and that [the plaintiff] failed to pursue it."). "[T]he

 ordinary meaning of the word 'available' is 'capable of use for the accomplishment of a purpose,'

 and that which 'is accessible or may be obtained.'" Ross v. Blake, 136 S. Ct. 1850, 1858 (2016)

 (internal quotation omitted). "[A]n inmate is required to exhaust those, but only those, grievance

 procedures that are capable of use to obtain some relief for the action complained of." Id. at 1859

 (internal quotation omitted).

                                                II. Facts

         Because Mr. Mercado has not responded to the motion for summary judgment, the Court

 accepts as true the following facts, which the defendants have asserted and supported with

 admissible evidence. See S.D. Ind. L. R. 56-1(f)(1)(A) ("In deciding a summary judgment motion,

 the court will assume that[ ] the facts as claimed and supported by admissible evidence by the

 movant are admitted without controversy except to the extent that[ ] the non-movant specifically

 controverts the facts . . . ."); see also Dade v. Sherwin-Williams Co., 128 F.3d 1135, 1137 (7th Cir.

 1997) (affirming district court's grant of summary judgment where it accepted moving party's facts

 as true when non-moving party failed to respond under local rule). The Court still views these facts

 in the light most favorable to the plaintiff, but his failure to oppose summary judgment "[r]educe[s]




                                                    3
Case 1:20-cv-00589-JPH-DLP Document 18 Filed 01/28/21 Page 4 of 6 PageID #: 101




 the pool" from which facts and inferences may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th

 Cir. 1997).

        Mr. Mercado entered the Jail on or about April 14, 2019. Dkt. 1-2; dkt. 11-1 at 2 ¶ 2. Jail

 records indicate that Mr. Mercado was released on April 29, 2019, after completing his sentence.

 Dkt. 11-1 at 2 ¶ 2. Mr. Mercado filed his complaint in Brown Circuit Court on January 23, 2020.

 Dkt. 1-2. The defendants removed the case to this Court on February 21, 2020. Dkt. 1.

        In screening the complaint, the Court summarized Mr. Mercado's allegations as follows:

        The Court construes Mr. Mercado's complaint as bringing: (1) Fourth and
        Fourteenth Amendment claims against the two deputy defendants based on his
        allegation that he was subjected to a strip search without justification; and (2) a
        policy claim against the sheriff in his official capacity based on the allegation that
        strip searches were a widespread practice for all inmates coming into the Jail.

 Dkt. 14 at 2.

        Between the time Mr. Mercado entered the Jail and the time he filed his complaint, the Jail

 maintained a grievance procedure. The procedure is set out in an inmate handbook, which inmates

 are issued a copy of upon admission to the Jail. Dkt. 11-1 at 2 ¶ 3; dkt. 11-1 at 4-8. Mr. Mercado

 signed an acknowledgement that he received the handbook on April 15, 2019 and was responsible

 for knowing its contents. Dkt. 11-1 at 2 ¶ 3; dkt. 11-1 at 7.

        To submit a grievance an inmate must request and complete a grievance form. Dkt. 11-1

 at 2 ¶ 4; dkt. 11-1 at 8. These can be requested from any Jail officer, and the officer is required to

 provide the form upon request. Dkt. 11-1 at 2 ¶ 4. Once the grievance form is submitted by the

 inmate, it is forwarded to the Jail Commander who provides a written response. Id. "The original

 is returned to the inmate. A copy is placed in a centralized file of all grievances submitted for the

 year. Another copy may be placed in the inmate's file." Id. The defendants attest that if an inmate




                                                   4
Case 1:20-cv-00589-JPH-DLP Document 18 Filed 01/28/21 Page 5 of 6 PageID #: 102




 asks questions regarding the grievance process, Jail officers "will provide the grievance form and

 tell the inmate to complete the form and turn it in." Id.

        Upon review of Mr. Mercado's inmate file and centralized file, which would contain

 grievances for 2019, the relevant time period of his complaint, there were no filed grievances "from

 him during any time during the year." Id. at 2 ¶ 5.

                                            III. Analysis

        The undisputed evidence shows that Mr. Mercado failed to exhaust his available

 administrative remedies before bringing this action. The Jail maintained a grievance procedure and

 made it available to Mr. Mercado. This procedure required inmates to present written grievances

 on preprinted forms regarding any complaints about "a rule or procedure, complaint of oppression

 or misconduct by an employee in administering such rules." Dkt. 11-1 at 6. Mr. Mercado did not

 file any grievances during the two-week period of his sentence, nor did he file any grievances for

 the entire year. To exhaust his administrative remedies, Mr. Mercado could have asked any Jail

 officer for a preprinted grievance form or raised with them any questions he had regarding the

 process.

        The defendants argue that Mr. Mercado is a frequent litigator and is knowledgeable about

 his obligation to exhaust his administrative remedies. Dkt. 12 at 3. A recent query shows that Mr.

 Mercado has been a plaintiff in approximately 35 cases before this Court, many of which concern

 incidents or conditions of confinement at various jails. Mr. Mercado has previously been subjected

 to the PLRA exhaustion requirement as evidenced by a number of his cases.

                                           IV. Conclusion

        For the reasons discussed in Part III, the defendants' unopposed motion for summary

 judgment, dkt. [11], is granted. The claims asserted by Mr. Mercado must be dismissed without



                                                   5
Case 1:20-cv-00589-JPH-DLP Document 18 Filed 01/28/21 Page 6 of 6 PageID #: 103




 prejudice. See Ford, 362 F.3d at 401 ("[A]ll dismissals under § 1997e(a) should be without

 prejudice.").

        Accordingly, the clerk is directed to enter final judgment dismissing this action without

 prejudice consistent with this Order.

 SO ORDERED.

 Date: 1/28/2021




 Distribution:

 ANGELITO MERCADO
 BARTHOLOMEW COUNTY JAIL
 543 2nd Street
 Columbus, IN 47201

 Rosemary L. Borek
 STEPHENSON MOROW & SEMLER
 rborek@stephlaw.com




                                                6
